Per Curiam.
Defendant was convicted on April 3, 1968, after trial by jury in Detroit Recorder’s Court, on a charge of rape. MOLA § 750.520 (Stat Ann 1954 Rev § 28.788). On April 18, 1968, he was sentenced to a term of from 10 to 20 years imprisonment. On appeal he alleges error in the trial court’s having permitted the examination of jurors on voir dire to proceed in his absence. In contradiction to defendant’s allegation and affidavit in support thereof, the voir dire transcript indicates he was in fact present during these proceedings.
Affirmed.